Case: 21-60736       Document: 00516472613           Page: 1      Date Filed: 09/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                          September 15, 2022
                                    No. 21-60736                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


   Bianca Ianelly Zavala-Salgado;
   Blanca Lucia Izaguirre-Zavala,

                                                                           Petitioners,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                              Agency No. A 202 137 758
                              Agency No. A 202 137 759


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Bianca Zavala-Salgado and her minor daughter, natives and citizens of
   Honduras, petition for review of a decision of the Board of Immigration



          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60736        Document: 00516472613          Page: 2   Date Filed: 09/15/2022




                                      No. 21-60736


   Appeals upholding the denial of relief from removal. Zavala-Salgado con-
   tends that she qualifies for asylum and withholding of removal because she
   was harassed and mistreated at work on account of her political beliefs and
   activities. She also describes two other incidents, but they are not linked to
   her political beliefs—the protected ground here—so we do not consider
   them. See 8 U.S.C. § 1101(a)(42)(A). Finally, she asserts that the harm she
   described and the conditions in Honduras indicate she will be tortured in the
   future.
             We review the Board’s decision and consider the ruling of the immi-
   gration judge only to the extent it influenced the Board. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for substan-
   tial evidence, legal determinations de novo. Lopez-Gomez v. Ashcroft, 263 F.3d
   442, 444 (5th Cir. 2001). Under the substantial evidence standard, we may
   not overturn a factual finding unless the evidence compels a contrary result.
   Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
             We are not compelled to find that Zavala-Salgado has proven the ele-
   ments of her asylum claims of past or future persecution. The harm de-
   scribed is not similar to extreme conduct. See Eduard v. Ashcroft, 379 F.3d
   182, 189 (5th Cir. 2004); see also Morales v. Sessions, 860 F.3d 812, 816 (5th
   Cir. 2017). We are also not compelled to find that Zavala-Salgado has proven
   she will be persecuted or that members of her political party face widespread
   persecution in Honduras. Additionally, we note that she has not materially
   challenged the immigration judge’s finding that she could safely relocate to
   escape any future harm. Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
   Because withholding requires a higher standard than does asylum, these
   claims necessarily fail where asylum is not proven. See Dayo v. Holder,
   687 F.3d 653, 658–59 (5th Cir. 2012).
             We are not compelled to find that Zavala-Salgado has proven she will,




                                           2
Case: 21-60736      Document: 00516472613          Page: 3   Date Filed: 09/15/2022




                                    No. 21-60736


   more likely than not, be tortured upon removal. Tamara-Gomez v. Gonzales,
   447 F.3d 343, 350–51 (5th Cir. 2006). The description of harm does not indi-
   cate she will be tortured, and the record reflects that the state has not acted
   to harm her.
          DENIED.




                                          3